l

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 Page|D.l Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF l\/IICHIGAN

El\/IERGENCY PROFESSIONAL
SERVICES, INC., an Ohio corporation,

Plaintiff, l Case No:
V.

THE l\/IEMORIAL HOSPITAL
d/b/a MEMC)RIAL HEALTHCARE,
a Miohigan nonprofit coi'poration,

Defendant.

 

KoTZ SANGSTER WYsoCKl P.C.
By: JoVan Dragovio (P64578)
Az‘z‘c)rneys for PIczz'ntz'/j”

36700 Woodward Ave., Ste. 202
Bloomfield Hills, Michigan 483 04
(248) 646-1050
idragovic@l<otzsan,qster.com

 

 

COMPLAINT
Plaintiff, Emei'genoy Professional Services, Ino., respectfully asserts as
follows for its Complaint against Defendant, The l\/Iemorial Hospital:
PARTIES, JURISDICTION, AND VENUE
l. Plaintiff, Ernergency Professional Sewices, Inc., is an Ghio
eorporation With a business address of 7123 Pearl Road, Suite 201, Middleburg

Heights, ohio 44130.

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 Page|D.Z Page 2 of 7

2. Defendant, The l\/Iemorial Hospital d/b/a Memorial Healthcare, is a
Michigan nonprofit corporation With an address of 826 W. King Street, OWosso,
l\/lichigan 48867.

3. This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §1332, because of complete diversity of citizenship among
the Plaintiff and Defendant

4. Venue is appropriate in this Court because the circumstances giving
rise to the instant action occurred and transpired in OWosso, Michigan, and
Defendant exists in and continuously and systematically conducts its business in
OWosso, Michigan.

FACTUAL ALLEGATIONS

5. Plaintiff and Defendant entered into an Amended and Restated
Agreement for Arrangement of Professional Emergency and Hospitalist Services
on or about October l, 2016 (the “Agreement”).

6. Generally, the Agreement obligated Plaintiff to provide, through its
affiliated entities, physicians and non-physician practitioners, to provide
emergency medicine services and hospitalist services for and on behalf of

Defendant and Defendant’s patients

9049.101/41 2

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 Page|D.S Page 3 of 7

7. “Attachment 3-A” of the Agreement set forth the compensation
required to be made by Defendant to Plaintiff for the Emergency l\/Iedicine
Services provided by Plaintiff.

8. “Attachment 3-B” of the Agreement set forth the compensation
required to be made by Defendant to Plaintiff for the Hospital Medicine Services
provided by Plaintiff.

9. On or about January 16, 2018, Defendant in two letters issued a
“without Cause” termination notice to Plaintiff terminating the Agreement.

10. On or about January 23, 2018, Plaintiff issued a letter acknowledging
the Defendant’s January 16, 2018 termination letters in which Plaintiff reminded
Defendant of certain of its contractual obligations under the Agreement with
respect to liquidated damages in connection with retention of certain physicians
and non-physician practitioners and remaining compensation required under the

Agreement

11. On or about March 8, 2018, Defendant issued a letter to Plaintiff
acknowledging Plaintiff’ s January 23, 2018 letter and acknowledging the retained
physicians and non-physician practitioners and the corresponding liquidated

damages amount due and owing to Plaintiff.

9049.101/41 3

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 PagelD.4 Page 4 of 7

12. On or about June 1, 2018, Defendant issued a letter and invoice for
payment of liquidated damages corresponding to the retained physicians and non-
physician practitioners identified in Defendant’s l\/larch 8, 2018 letter.

13. Defendant did not pay any of the outstanding compensation amounts
due and owing by Defendant to Plaintiff and Defendant did not pay any of the
liquidated damage amounts for retained physicians and non-physician practitioners
due and owing from Defendant to Plaintiff.

14. Cn or about June 13, 2018, Defendant’s chief financial officer
emailed Plaintiff requesting documentation of compensation due under the
Agreement

15 . On or about June 28, 2018, Plaintiff provided Defendant a summary
describing the outstanding amounts due and owing by Defendant to Plaintiff under
the Agreement, inclusive of invoices

16. Defendant did not pay Plaintiff any of the amounts due and owing by
Defendant under the Agreement.

17. Outside counsel for Plaintiff issued a letter dated September 21, 2018
to Defendant seeking payment by Defendant of amounts due and owing to Plaintiff

under the Agreement.

9049.101/41 4

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 PagelD.B Page 5 of 7

18. Defendant has failed and refused to pay Plaintiff its due and owing
compensation under the Agreement, compelling Plaintiff to bring the instant
action.

C()UNT I - BREACH OF C()NTRACT

19. Plaintiff hereby incorporates by reference each and every previous
assertion set forth above.

20. The Agreement is a valid and enforceable contract.

21. The Agreement obligates Defendant to pay compensation to Plaintiff
in accordance with the Agreement’s provisions

22. Defendant has failed and refused to pay Plaintiff its due and owing
compensation under the Agreement.

23. Defendant’s failure and refusal to pay Plaintiff is a material breach of
the Agreement

24. Defendant’s material breach is the direct and proximate cause of
monetary damages to Plaintiff in the amount of Three Hundred Seventy Two
Thousand SiX Hundred Twenty Five and 91/ 100 Dollars ($3 72,625.91).

WHEREFORE, Plaintiff respectfully prays for a judgment in its favor in the
amount of Three Hundred Seventy Two Thousand SiX Hundred Twenty Five and

91/100 Dollars ($372,625.91).

9049.101/41 5

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 PagelD.€ Page 6 of 7

COUNT II - ACCOUNT STATED

25 . Plaintiff hereby incorporates by reference each and every previous
assertion set forth above.

26. Plaintiff sold services to Defendant on open account.

27. Plaintiff rendered invoices to Defendant, which represent amounts of
compensation that remain outstanding at this time.

28. During the term of the Agreement, Plaintiff issued invoices and
statements to Defendant on a regular and routine basis for compensation due and
owing from Defendant to Plaintiff under the Agreement

29. Plaintiff has issued statements to Defendant for payment of the
balance due in the amount of Three Hundred Seventy Two Thousand Six
Hundred Twenty Five and 91/ 100 Dollars ($372,625.91).

30. An account has become stated against Defendant.

31. Attached hereto as Exhibit 1 and incorporated by reference is the
Affidavit of Account Due executed by an officer on behalf of Plaintiff setting
forth the balance due to Plaintiff from Defendant in the amount of Three Hundred
Seventy Two Thousand Six Hundred Twenty Five and 91/ 100 Dollars

($372,625.91).

9049.101/41 6

 

Case 2:18-cv-13572-AC-SDD ECF No. 1 filed 11/16/18 PagelD.7 Page 7 of 7

WHEREFORE, Plaintiff respectfully prays for a judgment in its favor in the
amount of Three Hundred Seventy Two Thousand Six Hundred Twenty Five and
91/100 Dollars ($372,625.91).

PRAYER FOR RELIEF

Plaintiff, Emergency Professional Services, Inc., respectfully prays for a
judgment in its favor and against Defendant for monetary damages in the amount
of` Three Hundred Seventy Two Thousand Six Hundred Twenty Five and 91/ 100

Dollars ($3 72,625.91).

DATED: November 1 5 , 201 8

KOTZ SANGSTER WYSOCKI, P.C.

By: /s/ Jovan Dragovic

JOVAN DRAGOVIC (P64578)
36700 Woodward Avenue, Suite 202
Bloomfield Hills, Michigan 483 04
(248) 646-1050
idragovic@kotzsangster.com

9049.101/41 7

 

